Title: To James Madison from William Pennock, 3 December 1805
From: Pennock, William
To: Madison, James


          
            Sir
            Norfolk, Decr: 3. 1805
          
          I have been selected by the Merchants of this place to forward to you memorials upon the cases of spoliation committed by the Belligerent Powers on their commerce: In consequence of which I have the honour to address you and to forward memorials with copies of documents accompanying, in the following cases
1. Conway and Fore Whittle, Ship Eliza, John Evans Master
2. John Granbery, Sloop George Reynolds master
3. Donaldson Thorburn & Co, Ship Charles Carter Tompkins Master
4. James Dykes & Co. Schooner Iris Saml. Pearson Master
5. Edward Chamberlain Brig Nancy, John Christy Master
6. Alexander Leckie Brig Catherine, Jno. Seward Master
7. Moses Myers Ship Argus E. Chamberlain. Master
8. Moses Myers Schooner Adeline, Nathl. Strong Master
9. Richard Drummond. Schooner Favorite Fletcher Master
10. John Burke, Schooner Two Brothers, Canby Master
          I am directed to state that the originals in each case are lodged with me or will be subject to my order provided they are considered by you as requisite and if they should be so considered they will be forwarded whenever you direct them. There are I am informed sundry other cases but the owners either have not received Protests from the Masters, or have neglected to send them to me as I receive them I shall do my self the honour to transmit them to your department. I have the honour to be with consideration and respect Sir Your Obed Servant
          
            Wm. Pennock
          
        